TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00199-CR





Steven Michael Harrison, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 94-637-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING





PER CURIAM


		This is an appeal from the judgment of conviction for indecency with a child. 
Appellant has filed a motion to withdraw the appeal.  No decision of this Court has been
delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).



Before Justices Powers, Kidd and B. A. Smith

Appeal Dismissed on Appellant's Motion

Filed:  July 12, 1995

Do Not Publish